Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2022 has been considered by the examiner.

Status of Claims
In the documents filed on 02/04/2022: 
Claim(s) 4-5 and 14-15 (and by extension its/their dependents) have been amended. 
Claim(s) 2 and 18 has/have been canceled. 
Claim(s) 21-22 is/are new. 
Claim(s) 1, 3-17 and 19-22 is/are pending in this application.
Claim(s) 1, 3-14, 16-17 and 19-21 have been rejected below.
Claim(s) 15 and 22 have been objected to.

Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:
“A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18”.

For example, claim 22 depends on claim 16 and comes after claim(s) 20 which is independent. Claim 22 should come before claim(s) 21 because of its dependency on claim 16 (claim 22 should come immediately after claim 19).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.

Response to Arguments
Applicant’s arguments and amendments filed 04/19/2022 have successfully overcome the previous rejection 112 rejection. Thus the previous 112 rejection has been withdrawn.
With respect to the 103 rejection applicant argued:
The Applicant respectfully asserts that the cited prior art, alone or in combination, fails to disclose or suggest the claimed "determining, by a processor having addressable memory, a set of take-off variables for a vertical take-off and landing (VTOL) aerial vehicle ... each take-off variable of the set of take-off variables includes at least ... a minimum airspeed for horizontal flight ... determining the minimum airspeed for horizontal flight based on a stall speed of the VTOL aerial vehicle" (Claims 1 and 20) and "determine a set of take-off variables for the VTOL aerial vehicle ... each take-off variable of the set of take-off variables includes at least ... a minimum airspeed for horizontal flight ... determine the minimum airspeed for horizontal flight based on a stall speed of the VTOL aerial vehicle" (Claim 16). 
However, the Applicant respectfully asserts that Chan fails to teach or suggest that a minimum airspeed for horizontal flight is determined based on a stall speed of the UAV. In fact, Chan is silent on the aspect of determining the minimum airspeed. Accordingly, Chan fails to teach or suggest determining the set of take-off variables by determining minimum airspeed for horizontal flight. Thus, the prior art reference Chan, does not describe that the set of take-off variables is determined by determining the minimum airspeed for horizontal flight based on a stall speed of the VTOL aerial vehicle. The Applicant notes that Chan, Canale, Yu, and Winn, alone or in combination, also fail to disclose or suggest the above-mentioned limitation. The Applicant respectfully notes that all claim limitations must be considered when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983).

The examiner respectfully disagrees. As an initial point, the limitations of "determining, by a processor having addressable memory” (ie those that pertain the structure of the system) were previously shown to be taught by Chan (Chan ¶[14-16] “flight control modules”).
With respect to the feature of “a minimum airspeed for horizontal flight ... determining the minimum airspeed for horizontal flight based on a stall speed of the VTOL aerial vehicle," it is noted that not only is this taught by the cited references this feature is a standard feature on all modern aircrafts. Thus even if the prior art did not have explicit reference to the “stall speed,” the prior art would still anticipate the feature as it would be a necessary step for all in controlling any modern aircraft.
The “stall speed” of an aircraft is defined as “the minimum steady flight speed at which the airplane is controllable (Definition taken from Skybrary website:  “https://skybrary.aero/articles/stall-speed-vs”). The concept of a “Stall speed” being the minimum necessary horizontal flying speed for an aircraft to safely be controlled is so ubiquitous in aviation that the Federal Aviation Administration (FAA) has guidelines specifically drawn to the stall speeds of aircrafts and controlling the aircraft at its stall speed (For example see Federal Aviation Administration (FAA), DOT. 1-g Stall Speed as the Basis for Compliance With Part 25 of the Federal Aviation Regulations). As such, controlling the speed of an aircraft flying horizontally is always based on the stall speed because by definition the stall speed is the speed that an aircraft must be controlled at to be considered safe.
In the case of Chan, makes several references to controlling the aircraft such that the speed of the aircraft is at least it’s stalling speed during the transition from vertical flight to horizontal flight (See Chan ¶[50, 53-54]). As would be understood by one of ordinary skill in the art at the time the invention was filed, the purpose of ensuring the aircraft is at least this speed during this transition is to ensure that the aircraft is at least flying at the stall speed upon entering horizontal flight. This is clearly for the purpose of ensuring that aircraft is controllable upon entering horizontal flight because it would be entirely illogical to fly the aircraft slower than this speed because such a speed is inherently an unsafe speed. As such, Chan clearly does teach the feature in question.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 depends from itself. This would appear to be a typographical error. Regardless, the claim is indefinite because it is unclear which claim it was intended to depend from.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21 depends from itself and therefore is in an improper dependent form for failing to include all the limitations of the claim upon which it depends
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the sake of this action and applying art, claim 21 has been interpreted as depending on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-14, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2016/0272313) in view of Canale (US 2018/0218621), Yu (US 2017/0068252) and Winn (US 2015/0336671).
With respect to claim 1 Chan teaches a method, comprising: 
determining, by a processor having addressable memory (Chan ¶[14-16] “flight control modules”), a set of take-off variables for a vertical take-off and landing (VTOL) aerial vehicle, wherein each take-off variable of the set of take-off variables includes at least 
a vertical ascent speed (Chan Fig. 6 element 602 ¶[51-54] see ¶[54] wherein the vertical speed is equal to at least the stall speed), 
a pitch adjustment rate (Chan Fig. 6 element 602-610 ¶[51-54] see ¶[53] wherein the speed and radius of the loop are controlled), 
a final pitch angle (Chan Fig. 6 element 610 ¶[51-54]), 
a horizontal ascent speed (Chan Fig. 6 element 606, 610 ¶[51-54] note: the speed of the aircraft is controlled during the entire loop including parts of the loop wherein there is a horizontal component of speed as shown in 606 and 610), 
a minimum transition height above ground (Chan Fig. 6 element 602 ¶[51]), 
a final altitude (Chan Fig. 6 element 610 ¶[51-54]), 
a minimum airspeed for horizontal flight (Chan ¶[51-54] wherein the ascent speed is at least the stall speed prior to transitioning to horizontal flight), and determining the set of take- off variables comprises at least
determining the minimum transition height above ground based on at least geometry of the VTOL aerial vehicle (Chan ¶[51] note: it is inherent that the minimum transition height taught by Chan is based on geometry of the VTOL aerial vehicle since the geometry/size/shape of the aerial vehicle is what determines its flight capabilities and limitations); 
determining the minimum airspeed for horizontal flight based on a stall speed of the VTOL aerial vehicle (Chan ¶[54]); and 
increasing, by the processor, an altitude of the VTOL aerial vehicle to a first altitude  (Chan Fig. 6 element 602) based on the determined set of take-off variables (Chan Fig. 6 element 602 ¶[51-54]), wherein increasing the altitude comprises: 
sending a signal to one or more motors to produce thrust (Chan Fig. 3 element 304 ¶[39]); and 
adjusting speed of the one or more motors such that the altitude of the VTOL aerial vehicle reaches the first altitude and vertical flight of the VTOL aerial vehicle (Chan 602 ¶[39, 51-54]); 
performing, by the processor, a first pre-rotation check of the VTOL aerial vehicle after increasing the altitude of the VTOL aerial vehicle to the first altitude (Chan ¶[51-54] wherein the vehicle speed is higher than the aircraft’s stall speed prior to rotating); 
adjusting, by the processor, a pitch of the VTOL aerial vehicle to a first pitch angle via motor control (Chan Fig. 6 element 602 ¶[39, 51-54]) based on a result of the first pre-rotation check of the VTOL aerial vehicle and the determined set of take-off variables (Chan ¶[51-54]); 
adjusting, by the processor, the pitch of the VTOL aerial vehicle from the first pitch angle to a second pitch angle (Chan Fig. 6 element 602, 606 ¶[39, 51-54] note: the act of going from position 602 to 606) via at least one of: motor control and one or more control surfaces based on the determined set of take-off variables (Chan ¶[39, 51-54] note: motor control); and 
adjusting, by the processor, the pitch of the VTOL aerial vehicle from the second pitch angle to a third pitch angle (Chan Fig. 6 element 606, 610 ¶[39, 51-54] note: the act of going from position 606 to 610) based on the determined set of take-off variables (Chan ¶[51-54]), wherein the pitch of the VTOL aerial vehicle is adjusted to the third pitch angle until the pitch of the VTOL aerial vehicle reaches the third pitch angle, and wherein the third pitch angle is perpendicular to a vertical plane (Chan Fig. 6 element 610 ¶[39, 51-54]).
Although Chan does acknowledge wind and airspeed as a factor that must be taken into account during takeoff/landing (Chan ¶[3, 6, 49]) Chan does not explicitly teach wherein the set of take-off variables includes at least a wind speed, and a wind direction.
Canale teaches wherein the set of take-off variables includes at least a wind speed, and a wind direction (Canale ¶[22, 62]).
Thus as shown above Chan teaches a base invention of a VTOL that considers a set of take-off and landing parameters and Canale teaches wherein the set of take-off variables includes at least a wind speed, and a wind direction. These two references are analogous to one another because both systems are drawn to monitoring parameters on a VTOL. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Chan to apply the teachings of Canale because the teaching of wherein the set of take-off variables includes at least a wind speed, and a wind direction taught by Canale was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a VTOL that considers a set of take-off and landing parameters taught by Chan to yield the advantage of more accurately determining the state of the wind and airspeed and thus allowing the system to control the VTOL better and the results would have been predictable to one of ordinary skill in the art.
Chan does not teach determining the set of take- off variables comprises at least: determining the vertical ascent speed based on a maximum ascent speed of the VTOL aerial vehicle; 
Yu teaches determining the set of take- off variables comprises at least: determining the vertical ascent speed based on a maximum ascent speed of the VTOL aerial vehicle (Yu ¶[93]); 
Thus as shown above Chan teaches a base invention of a VTOL aerial vehicle that determines a vertical ascent speed and Yu teaches determining the vertical ascent speed based on a maximum ascent speed of the VTOL aerial vehicle. These two references are analogous to one another because both systems are drawn to controlling the ascent speed of a VTOL. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Chan to apply the teachings of Yu because the teaching of determining the vertical ascent speed based on a maximum ascent speed of the VTOL aerial vehicle taught by Yu was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a VTOL aerial vehicle that determines a vertical ascent speed taught by Chan to yield the advantage of taking operational limits into account when making decisions thus reducing the risk of damage to the system and the results would have been predictable to one of ordinary skill in the art.
Chan does not explicitly teach:
adjust the pitch of the VTOL aerial vehicle from the second pitch angle to a third pitch angle via the one or more control surfaces, wherein the pitch of the VTOL aerial vehicle is adjusted to the third pitch angle until the pitch of the VTOL aerial vehicle reaches the third pitch angle, and wherein the third pitch angle is perpendicular to a vertical plane.

More specifically, although Chan does teach adjusting the pitch of the VTOL aerial vehicle from the second pitch angle to a third pitch angle ((Chan Fig. 6 element 606, 610 ¶[39, 51-54]), Chan does not explicitly teach adjusting the pitch using control surfaces specifically.
Winn teaches adjusting, by the processor, the pitch of the VTOL aerial vehicle from the second pitch angle to a third pitch angle via the one or more control surfaces (Winn ¶[10-13, 26, 40]). One of ordinary skill in the art would recognize that the teachings of adjusting the control surfaces to control the pitch as taught by Winn could be applied to the teachings of Chan to rotate the VTOL aircraft to the pitch angles taught by Chan.
Thus as shown above Chan teaches a base invention of a VTOL that can adjust its pitch and Winn teaches adjusting, by the processor, the pitch of the VTOL via the one or more control surfaces. These two references are analogous to one another because both systems are drawn to controlling the Pitch of a VTOL aircraft. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Chan to apply the teachings of Winn because the teaching of adjusting, by the processor, the pitch of the VTOL via the one or more control surfaces taught by Winn was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a VTOL that can adjust its pitch taught by Chan to yield the advantage of providing additional means to control the movement of the VTOL aircraft and therefore giving better control over the VTOL aircraft as a whole and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 16 Chan teaches a system comprising: Page 5 of 16Appl. No.: 16/259,289 
a vertical take-off and landing (VTOL) aerial vehicle (Chan Fig. 1, 6 element 100 ¶[34]), the VTOL aerial vehicle comprising: one or more motors (Chan Fig. 3 element 304 ¶[39]); 
a processor having addressable memory (Chan ¶[14-16] “flight control modules”), the processor in communication with the one or more motors, the processor configured to: 
determine a set of take-off variables for the VTOL aerial vehicle, wherein each take-off variable of the set of take-off variables includes at least:
a vertical ascent speed (Chan Fig. 6 element 602 ¶[51-54] see ¶[54] wherein the vertical speed is equal to at least the stall speed), 
a pitch adjustment rate (Chan Fig. 6 element 602-610 ¶[51-54] see ¶[53] wherein the speed and radius of the loop are controlled), 
a final pitch angle (Chan Fig. 6 element 610 ¶[51-54]), 
a horizontal ascent speed (Chan Fig. 6 element 606, 610 ¶[51-54] note: the speed of the aircraft is controlled during the entire loop including parts of the loop wherein there is a horizontal component of speed as shown in 606 and 610), 
a minimum transition height above ground (Chan Fig. 6 element 602 ¶[51]), 
a final altitude (Chan Fig. 6 element 610 ¶[51-54]), 
a minimum airspeed for horizontal flight (Chan ¶[51-54] wherein the ascent speed is at least the stall speed prior to transitioning to horizontal flight), and determining the set of take- off variables comprises at least
determining the minimum transition height above ground based on at least geometry of the VTOL aerial vehicle (Chan ¶[51] note: it is inherent that the minimum transition height taught by Chan is based on geometry of the VTOL aerial vehicle since the geometry/size/shape of the aerial vehicle is what determines its flight capabilities and limitations); 
determining the minimum airspeed for horizontal flight based on a stall speed of the VTOL aerial vehicle (Chan ¶[54]); and 
increasing, by the processor, an altitude of the VTOL aerial vehicle to a first altitude  (Chan Fig. 6 element 602) based on the determined set of take-off variables (Chan Fig. 6 element 602 ¶[51-54]), wherein increasing the altitude comprises: 
sending a signal to one or more motors to produce thrust (Chan Fig. 3 element 304 ¶[39]); and 
adjusting speed of the one or more motors such that the altitude of the VTOL aerial vehicle reaches the first altitude and vertical flight of the VTOL aerial vehicle (Chan 602 ¶[39, 51-54]); 
performing a first pre-rotation check of the VTOL aerial vehicle after increasing the altitude of the VTOL aerial vehicle to the first altitude (Chan ¶[51-54] wherein the vehicle speed is higher than the aircraft’s stall speed prior to rotating); 
adjusting a pitch of the VTOL aerial vehicle to a first pitch angle via motor control (Chan Fig. 6 element 602 ¶[39, 51-54]) based on a result of the first pre-rotation check of the VTOL aerial vehicle and the determined set of take-off variables (Chan ¶[51-54]); 
adjusting the pitch of the VTOL aerial vehicle from the first pitch angle to a second pitch angle (Chan Fig. 6 element 602, 606 ¶[39, 51-54] note: the act of going from position 602 to 606) via at least one of: motor control and one or more control surfaces based on the determined set of take-off variables (Chan ¶[39, 51-54] note: motor control); and 
adjusting, by the processor, the pitch of the VTOL aerial vehicle from the second pitch angle to a third pitch angle (Chan Fig. 6 element 606, 610 ¶[39, 51-54] note: the act of going from position 606 to 610) based on the determined set of take-off variables (Chan ¶[51-54]), wherein the pitch of the VTOL aerial vehicle is adjusted to the third pitch angle until the pitch of the VTOL aerial vehicle reaches the third pitch angle, and wherein the third pitch angle is perpendicular to a vertical plane (Chan Fig. 6 element 610 ¶[39, 51-54]).
Chan does not explicitly teach:
a processor having addressable memory, the processor in communication with the one or more control surfaces, the processor configured to: 
adjust the pitch of the VTOL aerial vehicle from the second pitch angle to a third pitch angle via the one or more control surfaces, wherein the pitch of the VTOL aerial vehicle is adjusted to the third pitch angle until the pitch of the VTOL aerial vehicle reaches the third pitch angle, and wherein the third pitch angle is perpendicular to a vertical plane.


More specifically, although Chan does teach adjusting the pitch of the VTOL aerial vehicle from the second pitch angle to a third pitch angle (Chan Fig. 6 element 606, 610 ¶[39, 51-54]), Chan does not explicitly teach a processor having addressable memory, the processor in communication with the one or more control surfaces and adjusting the pitch using control surfaces specifically.
Winn teaches adjusting, by the processor, the pitch of the VTOL aerial vehicle from the second pitch angle to a third pitch angle via the one or more control surfaces (Winn ¶[10-13, 26, 40]). One of ordinary skill in the art would recognize that the teachings of adjusting the control surfaces to control the pitch as taught by Winn could be applied to the teachings of Chan to rotate the VTOL aircraft to the pitch angles taught by Chan.
Thus as shown above Chan teaches a base invention of a VTOL that can adjust its pitch and Winn teaches adjusting, by the processor, the pitch of the VTOL via the one or more control surfaces. These two references are analogous to one another because both systems are drawn to controlling the Pitch of a VTOL aircraft. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Chan to apply the teachings of Winn because the teaching of adjusting, by the processor, the pitch of the VTOL via the one or more control surfaces taught by Winn was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a VTOL that can adjust its pitch taught by Chan to yield the advantage of providing additional means to control the VTOL aircraft and therefore giving better control over the VTOL aircraft as a whole and the results would have been predictable to one of ordinary skill in the art.
Although Chan does acknowledge wind and airspeed as a factor that must be taken into account during takeoff/landing (Chan ¶[3, 6, 49]) Chan does not explicitly teach wherein the set of take-off variables includes at least a wind speed, and a wind direction.
Canale teaches wherein the set of take-off variables includes at least a wind speed, and a wind direction (Canale ¶[22, 62]).
Thus as shown above Chan teaches a base invention of a VTOL that considers a set of take-off and landing parameters and Canale teaches wherein the set of take-off variables includes at least a wind speed, and a wind direction. These two references are analogous to one another because both systems are drawn to monitoring parameters on a VTOL. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Chan to apply the teachings of Canale because the teaching of wherein the set of take-off variables includes at least a wind speed, and a wind direction taught by Canale was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a VTOL that considers a set of take-off and landing parameters taught by Chan to yield the advantage of more accurately determining the state of the wind and airspeed and thus allowing the system to control the VTOL better and the results would have been predictable to one of ordinary skill in the art.
Chan does not teach determining the set of take- off variables comprises at least: determining the vertical ascent speed based on a maximum ascent speed of the VTOL aerial vehicle; 
Yu teaches determining the set of take- off variables comprises at least: determining the vertical ascent speed based on a maximum ascent speed of the VTOL aerial vehicle (Yu ¶[93]); 
Thus as shown above Chan teaches a base invention of a VTOL aerial vehicle that determines a vertical ascent speed and Yu teaches determining the vertical ascent speed based on a maximum ascent speed of the VTOL aerial vehicle. These two references are analogous to one another because both systems are drawn to controlling the ascent speed of a VTOL. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Chan to apply the teachings of Yu because the teaching of determining the vertical ascent speed based on a maximum ascent speed of the VTOL aerial vehicle taught by Yu was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a VTOL aerial vehicle that determines a vertical ascent speed taught by Chan to yield the advantage of taking operational limits into account when making decisions thus reducing the risk of damage to the system and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 20 Chan teaches a method, comprising: 
determining, by a processor having addressable memory (Chan ¶[14-16] “flight control modules”), a set of take-off variables for a vertical take-off and landing (VTOL) aerial vehicle, wherein each take-off variable of the set of take-off variables includes at least 
a vertical ascent speed (Chan Fig. 6 element 602 ¶[51-54] see ¶[54] wherein the vertical speed is equal to at least the stall speed), 
a pitch adjustment rate (Chan Fig. 6 element 602-610 ¶[51-54] see ¶[53] wherein the speed and radius of the loop are controlled), 
a final pitch angle (Chan Fig. 6 element 610 ¶[51-54]), 
a horizontal ascent speed (Chan Fig. 6 element 606, 610 ¶[51-54] note: the speed of the aircraft is controlled during the entire loop including parts of the loop wherein there is a horizontal component of speed as shown in 606 and 610), 
a minimum transition height above ground (Chan Fig. 6 element 602 ¶[51]), 
a final altitude (Chan Fig. 6 element 610 ¶[51-54]), 
a minimum airspeed for horizontal flight (Chan ¶[51-54] wherein the ascent speed is at least the stall speed prior to transitioning to horizontal flight), and determining the set of take- off variables comprises at least
determining the minimum transition height above ground based on at least geometry of the VTOL aerial vehicle (Chan ¶[51] note: it is inherent that the minimum transition height taught by Chan is based on geometry of the VTOL aerial vehicle since the size and shape of the geometry/size/shape of the aerial vehicle is what determines its flight capabilities); 
determining the minimum airspeed for horizontal flight based on a stall speed of the VTOL aerial vehicle (Chan ¶[54]); and 
increasing, by the processor, an altitude of the VTOL aerial vehicle to a first altitude  (Chan Fig. 6 element 602) based on the determined set of take-off variables (Chan Fig. 6 element 602 ¶[51-54]), wherein increasing the altitude comprises: 
sending a signal to one or more motors to produce thrust (Chan Fig. 3 element 304 ¶[39]); and 
adjusting speed of the one or more motors such that the altitude of the VTOL aerial vehicle reaches the first altitude and vertical flight of the VTOL aerial vehicle (Chan 602 ¶[39, 51-54]); 
performing, by the processor, a first pre-rotation check of the VTOL aerial vehicle after increasing the altitude of the VTOL aerial vehicle to the first altitude (Chan ¶[51-54] wherein the vehicle speed is higher than the aircraft’s stall speed prior to rotating); 
adjusting, by the processor, a pitch of the VTOL aerial vehicle to a first pitch angle via motor control (Chan Fig. 6 element 602 ¶[39, 51-54]) based on a result of the first pre-rotation check of the VTOL aerial vehicle and the determined set of take-off variables (Chan ¶[51-54]); 
adjusting, by the processor, the pitch of the VTOL aerial vehicle from the first pitch angle to a second pitch angle (Chan Fig. 6 element 602, 606 ¶[39, 51-54] note: the act of going from position 602 to 606) via at least one of: motor control and one or more control surfaces based on the determined set of take-off variables (Chan ¶[39, 51-54] note: motor control); and 
adjusting, by the processor, the pitch of the VTOL aerial vehicle from the second pitch angle to a third pitch angle (Chan Fig. 6 element 606, 610 ¶[39, 51-54] note: the act of going from position 606 to 610) based on the determined set of take-off variables (Chan ¶[51-54]), wherein the pitch of the VTOL aerial vehicle is adjusted to the third pitch angle until the pitch of the VTOL aerial vehicle reaches the third pitch angle, and wherein the third pitch angle is perpendicular to a vertical plane (Chan Fig. 6 element 610 ¶[39, 51-54]).
executing, by the processor, one or more mission plans, wherein the one or more mission plans comprise at least one of: increasing elevation, decreasing elevation, and imaging one or more fields (Chan Fig. 6 element 602-610 ¶[51-54] at least increasing and decreasing elevation). 
With respect to the rest of claim 20 it is noted that the rest of claim 20 deals with landing the VTOL aircraft. Although as portrayed on its own Chan Figure 6 shows take off of the VTOL aircraft (Chan Fig. 6 element 602-610 ¶[51-54]) instead of landing,  ¶[52] of Chan states the following:
[0052] For landing, it will be appreciated that the UAV 100 starts from the airplane mode. The UAV 100 may descend to a predetermined height, where it transitions toward the helicopter mode, e.g. by performing a pull-up maneuver that covers the quarter of the circular maneuver between the fifth stage 610 and the second stage 604 (FIG. 6), thereby briefly increasing its flying height. Once the UAV 100 is in a vertical orientation, its height (z-coordinate) is controllably decreased and its ground position (x-, y-coordinates) is controllably adjusted, e.g. by controlling the speeds of the respective propellers 122, 124, 132, 134, 142, 144 (FIG. 1), such that the UAV 100 can descend and land on a designated position on the ground, without requiring a runway or landing equipment.

As can be seen in ¶[52] Chan uses Figure 6 to describe the landing process of the VTOL vehicle specifically positions 610 and 608 (assuming the VTOL is facing the opposite direction as shown in Figure 6). With respect to the remaining limitations and citations to Chan, it will be understood that any references to Chan Figure 6 will be made with regard to the way figure 6 is used in ¶[52] ie using it to describe the landing procedure.
Continuing with claim 20 Chan further teaches:
determining, by the processor, one or more landing variables for the VTOL aerial vehicle, wherein the one or more landing variables comprise at least one of: a vertical descent speed, a pitch adjustment rate, a final pitch angle, a horizontal descent speed, a maximum transition height above ground, a landing point, a wind speed, and a wind direction (Chan ¶[51-54] at least: a pitch adjustment rate, a final pitch angle, and a landing point); 
performing, by the processor, a second pre-rotation check of the VTOL aerial vehicle (Chan ¶[51-54] “speed of the VTOL aerial vehicle”), wherein the pre-rotation check comprises a test of at least one of: the one or more motors, the one or more batteries, and a speed of the VTOL aerial vehicle (Chan ¶[51-54]); 
decreasing, by the processor, altitude of the VTOL aerial vehicle to a second altitude (Chan ¶[52), wherein decreasing the altitude comprises sending a signal to at least one of: the one or more motors (Chan Fig. 3 element 304 ¶[39]) to produce thrust and the one or more control surfaces to change position,;
 adjusting, by the processor, the pitch of the VTOL aerial vehicle to a fourth pitch angle (Chan Fig. 6 element 610 ¶[39, 51-54]), 
 adjusting, by the processor, the pitch of the VTOL aerial vehicle to a fifth pitch angle (Chan Fig. 6 element 610-608 ¶[39, 51-54] note: VTOL not explicitly shown in this position but it is understood that the transition from position 610-608 inherently must include a fifth pitch angle consistent with how it’s claimed here) via at least one of: motor control (Chan Fig. 3 element 304 ¶[39]) and one or more control surfaces, wherein adjusting the pitch to the fifth pitch angle comprises adjusting thrust to the one or more motors (Chan Fig. 3 element 304 ¶[39]) to cause the rotation of the VTOL aerial vehicle; and
 adjusting, by the processor, the pitch of the VTOL aerial vehicle to a sixth pitch angle via motor control (Chan Fig. 6 element 608 ¶[39, 51-54]), wherein adjusting the pitch to the sixth pitch angle comprises adjusting thrust to the one or more motors to cause the rotation of the VTOL aerial vehicle (Chan Fig. 3 element 304 ¶[39]), wherein the sixth pitch angle is perpendicular to a horizontal plane (Chan Fig. 6 element 608 ¶[39, 51-54])
translating, by the processor, the VTOL aerial vehicle to a landing location, wherein translating the VTOL aerial vehicle comprises adjusting thrust to the one or more motors (Chan ¶[39, 52]); and 
decreasing, by the processor, the altitude of the VTOL aerial vehicle to the landing location, wherein decreasing the altitude of the VTOL aerial vehicle comprises adjusting thrust to the one or more motors (Chan ¶[39, 52]).
Although Chan does acknowledge wind and airspeed as a factor that must be taken into account during takeoff/landing (Chan ¶[3, 6, 49]) Chan does not explicitly teach wherein the set of take-off variables includes at least a wind speed, and a wind direction or; orienting, by the processor, a wing of the VTOL aerial vehicle relative to a wind direction, wherein orienting the wing of the VTOL aerial vehicle comprises adjusting thrust to the one or more motors, and wherein a plane corresponding to the wing of the VTOL aerial vehicle is oriented perpendicular to the wind direction; Page 10 of 16Appl. No.: 16/259,289 
Canale teaches wherein the set of take-off variables includes at least a wind speed, and a wind direction (Canale ¶[22, 62]), and orienting, by the processor, a wing of the VTOL aerial vehicle relative to a wind direction (Canale ¶[63]), wherein orienting the wing of the VTOL aerial vehicle comprises adjusting thrust to the one or more motors, and wherein a plane corresponding to the wing of the VTOL aerial vehicle is oriented perpendicular to the wind direction (Canale ¶[63]).
Thus as shown above Chan teaches a base invention of a VTOL that considers a set of take-off and landing parameters and Canale teaches wherein the set of take-off variables includes at least a wind speed, and a wind direction and orienting the VTOL perpendicular to the wind direction during landing. These two references are analogous to one another because both systems are drawn to monitoring parameters on a VTOL. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Chan to apply the teachings of Canale because the teaching of wherein the set of take-off variables includes at least a wind speed, and a wind direction orienting the VTOL perpendicular to the wind direction during landing taught by Canale was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a VTOL that considers a set of take-off and landing parameters taught by Chan to yield the advantage of more accurately determining the state of the wind and airspeed as well as orienting the VTOL aircraft in a more stable orientation thus allowing the system to control the VTOL better and making the aircraft easier to control and the results would have been predictable to one of ordinary skill in the art. 
Chan does not teach determining the set of take- off variables comprises at least: determining the vertical ascent speed based on a maximum ascent speed of the VTOL aerial vehicle; 
Yu teaches determining the set of take- off variables comprises at least: determining the vertical ascent speed based on a maximum ascent speed of the VTOL aerial vehicle (Yu ¶[93]); 
Thus as shown above Chan teaches a base invention of a VTOL aerial vehicle that determines a vertical ascent speed and Yu teaches determining the vertical ascent speed based on a maximum ascent speed of the VTOL aerial vehicle. These two references are analogous to one another because both systems are drawn to controlling the ascent speed of a VTOL. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Chan to apply the teachings of Yu because the teaching of determining the vertical ascent speed based on a maximum ascent speed of the VTOL aerial vehicle taught by Yu was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a VTOL aerial vehicle that determines a vertical ascent speed taught by Chan to yield the advantage of taking operational limits into account when making decisions thus reducing the risk of damage to the system and the results would have been predictable to one of ordinary skill in the art.
Chan does not explicitly teach:
adjusting, by the processor, the pitch of the VTOL aerial vehicle from the second pitch angle to a third pitch angle via the one or more control surfaces based on the determined set of take-off variables, wherein the pitch of the VTOL aerial vehicle is adjusted to the third pitch angle until the pitch of the VTOL aerial vehicle reaches the third pitch angle, and wherein adjusting the pitch to the third pitch angle comprises adjusting the position of the one or more control surfaces to cause the rotation of the VTOL aerial vehicle; 
adjusting, by the processor, the pitch of the VTOL aerial vehicle to a fourth pitch angle via the one or more control surfaces, wherein adjusting the pitch to the fourth pitch angle comprises adjusting the position of the one or more control surfaces to cause the rotation of the VTOL aerial vehicle; 
adjusting, by the processor, the pitch of the VTOL aerial vehicle to a fifth pitch angle via at least one of: motor control and one or more control surfaces, wherein adjusting the pitch to the fifth pitch angle comprises adjusting thrust to the one or more motors and adjusting a position of the one or more control surfaces to cause the rotation of the VTOL aerial vehicle; 


More specifically, although Chan does teach adjusting the pitch of the VTOL aerial vehicle from the second pitch angle to a third pitch angle and adjusting the pitch to a fourth/fifth pitch angle (Chan Fig. 6 element 606, 610 ¶[39, 51-54]), Chan does not explicitly teach a processor having addressable memory, the processor in communication with the one or more control surfaces and adjusting the pitch using control surfaces specifically. 
Winn teaches adjusting, by the processor, the pitch of the VTOL aerial vehicle from the second pitch angle to a third pitch angle via the one or more control surfaces (Winn ¶[10-13, 26, 40]). One of ordinary skill in the art would recognize that the teachings of adjusting the control surfaces to control the pitch as taught by Winn could be applied to the teachings of Chan to rotate the VTOL aircraft to the pitch angles taught by Chan.
Thus as shown above Chan teaches a base invention of a VTOL aircraft that can adjust its pitch to set angles and Winn teaches adjusting, by the processor, the pitch of the VTOL via the one or more control surfaces. These two references are analogous to one another because both systems are drawn to controlling the Pitch of a VTOL aircraft. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Chan to apply the teachings of Winn because the teaching of adjusting, by the processor, the pitch of the VTOL via the one or more control surfaces taught by Winn was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a VTOL that can adjust its pitch taught by Chan to yield the advantage of providing additional means to control the VTOL aircraft and therefore giving better control over the VTOL aircraft as a whole and the results would have been predictable to one of ordinary skill in the art.
Chan does not teach:
performing, by the processor, a pre-launch check of the VTOL aerial vehicle, wherein the pre-launch check comprises a test of at least one of: one or more motors and one or more batteries; 
performing, by the processor, a stability check of the VTOL aerial vehicle, wherein the stability check verifies that the VTOL aerial vehicle is stable prior to performing one or more maneuvers; 
performing, by the processor, a pre-landing check of the VTOL aerial vehicle, wherein the pre-landing check comprises a test of at least one of: the one or more motors and the one or more batteries; 

Winn teaches:
performing, by the processor, a pre-launch check of the VTOL aerial vehicle (Winn ¶[9-10, 28-29, 53]), wherein the pre-launch check comprises a test of at least one of: one or more motors and one or more batteries (Winn ¶[9-10, 28-29, 53]); 
performing, by the processor, a stability check of the VTOL aerial vehicle (Winn ¶[9, 26]), wherein the stability check verifies that the VTOL aerial vehicle is stable prior to performing one or more maneuvers (Winn ¶[9, 26]); 
performing, by the processor, a pre-landing check of the VTOL aerial vehicle (Winn ¶[9-10, 28-29, 53] note: in addition to a pre-launch check, ¶[53] also discloses that there can also be a ‘continuous test sequence’ during the entire flight of the VTOL which includes landing), wherein the pre-landing check comprises a test of at least one of: the one or more motors and the one or more batteries (Winn ¶[9-10, 28-29, 53]); 
Thus as shown above Chan teaches a base invention of a VTOL aircraft and Winn teaches a VTOL aircraft that performs a pre-launch check, a stability check, and a pre-landing check. These two references are analogous to one another because both references are drawn to VTOL aircraft. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Chan to apply the teachings of Winn because the teaching of a pre-launch check, a stability check, and a pre-landing check taught by Winn was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a VTOL aircraft taught by Chan to yield the advantage of testing various systems and conditions during the flight and thus makes the system safer and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 3 Chan as modified above teaches a method further comprising, prior to increasing altitude to the first altitude: performing, by the processor, a pre-launch check of the VTOL aerial vehicle (Winn ¶[9-10, 28-29, 53] note: in addition to a pre-launch check, ¶[53] also discloses that there can also be a ‘continuous test sequence’ during the flight of the VTOL), wherein the pre-launch check comprises a test of at least one of: the one or more motors and one or more batteries (Winn ¶[16, 53]). 

With respect to claim 4 Chan as modified above teaches a method wherein the pre-rotation check comprises a test of at least one of: the one or more motors, the one or more batteries, and a speed of the VTOL aerial vehicle (Chan Fig. 6 element 602 ¶[51-54] see ¶[54] wherein the vertical speed is equal to at least the stall speed). 

With respect to claim 5 Chan as modified above teaches a method further comprising: landing, by the processor, the VTOL aerial vehicle via adjusting thrust to the one or more motors if the test of at least one of: the one or more motors, the one or more batteries, and a speed of the VTOL aerial vehicle is failed (Winn ¶[53]). 

With respect to claim 6 Chan as modified above teaches a method wherein adjusting the pitch to the first pitch angle comprises adjusting thrust to the one or more motors to cause a rotation of the VTOL aerial vehicle (Chan Fig. 6 element 602 ¶[39, 51-54]). 

With respect to claim 7 Chan as modified above teaches a method wherein adjusting the pitch to the second pitch angle comprises adjusting thrust to the one or more motors (Chan Fig. 6 element 602, 606 ¶[39, 51-54] note: the act of going from position 602 to 606) adjusting a position of the one or more control surfaces to cause the rotation of the VTOL aerial vehicle (Winn ¶[10-13, 26, 40]). 

With respect to claim 8 Chan as modified above teaches a method wherein adjusting the pitch to the third pitch angle comprises adjusting the position of the one or more control surfaces to cause the rotation of the VTOL aerial vehicle (Winn ¶[16, 26, 40]). 

With respect to claim 9 Chan as modified above teaches a method further comprising: performing, by the processor, a stability check of the VTOL aerial vehicle, wherein the stability check verifies that the VTOL aerial vehicle is stable prior to performing one or more maneuvers (Winn ¶[9, 26]). 

With respect to claim 10 Chan as modified above teaches a method further comprising: executing, by the processor, one or more mission plans, wherein the one or more mission plans comprise at least one of: increasing elevation, decreasing elevation, and imaging one or more fields (Chan Fig. 6 element 602-610 ¶[51-54], Winn Fig. 1 S150 ¶[8, 13, 15, 16, 37] at least increasing and decreasing elevation). 

With respect to claim 11 Chan as modified above teaches a method further comprising: determining, by the processor, one or more landing variables for the VTOL aerial vehicle (Chan ¶[52]), wherein the one or more take-off variables comprise at least one of: a vertical descent speed, a pitch adjustment rate, a final pitch angle, a horizontal descent speed, a maximum transition height above ground, a landing point, a wind speed, and a wind direction (Chan ¶[51-54] at least: a pitch adjustment rate, a final pitch angle, and a landing point). 

With respect to claims 12 and 19 although as portrayed on its own Chan Figure 6 shows take off of the VTOL aircraft (Chan Fig. 6 element 602-610 ¶[51-54]) instead of landing,  ¶[52] of Chan states the following:
[0052] For landing, it will be appreciated that the UAV 100 starts from the airplane mode. The UAV 100 may descend to a predetermined height, where it transitions toward the helicopter mode, e.g. by performing a pull-up maneuver that covers the quarter of the circular maneuver between the fifth stage 610 and the second stage 604 (FIG. 6), thereby briefly increasing its flying height. Once the UAV 100 is in a vertical orientation, its height (z-coordinate) is controllably decreased and its ground position (x-, y-coordinates) is controllably adjusted, e.g. by controlling the speeds of the respective propellers 122, 124, 132, 134, 142, 144 (FIG. 1), such that the UAV 100 can descend and land on a designated position on the ground, without requiring a runway or landing equipment.

As can be seen in ¶[52] Chan uses Figure 6 to describe the landing process of the VTOL vehicle specifically positions 610 and 608 but assuming the VTOL is facing the opposite direction as shown in Figure 6. With respect to the rejection of claims 12 and 19 below and citations to Chan, it will be understood that any references to Chan Figure 6 will be made with regard to the way figure 6 is used in ¶[52] ie using it to describe the landing procedure.
With respect to claims 12 and 19 Chan as modified above teaches a method further comprising: 
decreasing, by the processor, altitude of the VTOL aerial vehicle to a second altitude (Chan ¶[52), wherein decreasing the altitude comprises sending a signal to at least one of: the one or more motors (Chan Fig. 3 element 304 ¶[39]) to produce thrust and the one or more control surfaces to change position, (Winn ¶[10-13, 26, 40]);
 adjusting, by the processor, the pitch of the VTOL aerial vehicle to a fourth pitch angle (Chan Fig. 6 element 610 ¶[39, 51-54]) via the one or more control surfaces (Winn ¶[10-13, 26, 40]), wherein adjusting the pitch to the fourth pitch angle comprises adjusting the position of the one or more control surfaces to cause the rotation of the VTOL aerial vehicle (Winn ¶[10-13, 26, 40], Chan Fig. 6 element 610 ¶[39, 51-54]);
 adjusting, by the processor, the pitch of the VTOL aerial vehicle to a fifth pitch angle (Chan Fig. 6 element 610-608 ¶[39, 51-54] note: VTOL not explicitly shown in this position but it is understood that the transition from position 610-608 inherently must include a fifth pitch angle consistent with how it’s claimed here) via at least one of: motor control (Chan Fig. 3 element 304 ¶[39]) and one or more control surfaces, wherein adjusting the pitch to the fifth pitch angle comprises adjusting thrust to the one or more motors (Chan Fig. 3 element 304 ¶[39]) and adjusting a position of the one or more control surfaces to cause the rotation of the VTOL aerial vehicle (Winn ¶[10-13, 26, 40], Chan Fig. 6 element 610-608 ¶[39, 51-54]); and
 adjusting, by the processor, the pitch of the VTOL aerial vehicle to a sixth pitch angle via motor control (Chan Fig. 6 element 608 ¶[39, 51-54]), wherein adjusting the pitch to the sixth pitch angle comprises adjusting thrust to the one or more motors to cause the rotation of the VTOL aerial vehicle (Chan Fig. 3 element 304 ¶[39]), wherein the sixth pitch angle is perpendicular to a horizontal plane (Chan Fig. 6 element 608 ¶[39, 51-54]). 

With respect to claim 13 Chan as modified not teaches: orienting, by the processor, a wing of the VTOL aerial vehicle relative to a wind direction, wherein orienting the wing of the VTOL aerial vehicle comprises adjusting thrust to the one or more motors, and wherein a plane corresponding to the wing of the VTOL aerial vehicle is oriented perpendicular to the wind direction (Canale ¶[63]). 

With respect to claim 14 Chan as modified above teaches a method further comprising: translating, by the processor, the VTOL aerial vehicle to a landing location, wherein translating the VTOL aerial vehicle comprises adjusting thrust to the one or more motors (Chan ¶[39, 52]) and decreasing, by the processor, the altitude of the VTOL aerial vehicle to the landing location, wherein decreasing the altitude of the VTOL aerial vehicle comprises adjusting thrust to the one or more motors (Chan ¶[39, 52]).

With respect to claim 17 Chan as modified above teaches a method wherein the VTOL aerial vehicle is an unmanned aerial vehicle (Chan Abstract ¶[1]). 

Allowable Subject Matter
Claim 15 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Skybrary website;  https://skybrary.aero/articles/stall-speed-vs: Provides a basic definition of the “Stall Speed” (Published 4/12/2017 according to Google)
Federal Aviation Administration (FAA), DOT. 1-g Stall Speed as the Basis for Compliance With Part 25 of the Federal Aviation Regulations): Example of FAA’s regulations related to stall speed of aircrafts.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.F/ Examiner, Art Unit 3665 /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665